          Case 1:17-cr-00140-NONE-SKO Document 87 Filed 05/08/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 David L. Gappa
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-00140-NONE-SKO
12                                Plaintiff,             STIPULATION REGARDING USE OF
                                                         VIDEOCONFERENCING DURING CHANGE OF
13                          v.                           PLEA HEARING; FINDINGS AND ORDER
14   JACOB BLANCO,                                       DATE: May 15, 2020
                                                         TIME: 10:00am
15                                Defendant.             COURT: Hon. Dale A. Drozd
16

17                                              BACKGROUND

18          On June 1, 2017, a grand jury charged the defendant, Jacob Blanco, in a six-count indictment

19 with five counts of sexual exploitation of a minor, and one count of distribution of a visual depiction of a

20 minor engaged in sexually explicit conduct. On January 24, 2019, by way of a superseding indictment, a
21 grand jury also charged Blanco with six counts. The superseding indictment alleges different dates for

22 the charged conduct, and in one count, references a different set of minor victims than alleged in the

23 prior indictment. The parties have signed a plea agreement and the court has scheduled a hearing for

24 May 15, 2020.

25          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

26 (CARES Act). The CARES Act empowered the Judicial Conference of the United States and Chief
27 District Judges to authorize plea and sentencing hearings by video or telephonic conference if the

28 following conditions are satisfied: 1) the hearing “cannot be conducted in person without seriously

      STIPULATION REGARDING HEARING                      1
30
           Case 1:17-cr-00140-NONE-SKO Document 87 Filed 05/08/20 Page 2 of 5


 1 jeopardizing public health and safety;” and 2) “the district judge in a particular case finds for specific

 2 reasons that the plea or sentencing in that case cannot be further delayed without serious harm to the

 3 interests of justice.” Id., Pub. L. 116-23 § 15002(b)(2).

 4          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 5 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 6 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 7 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 8 functioning of the federal courts generally.”

 9          On March 30, 2020, the Chief Judge of this District, through General Order 614, also made the

10 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

11 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

12 conducted in person without seriously jeopardizing public health and safety.” Accordingly, the findings

13 of the Judicial Conference and General Order 614 establish that plea and sentencing hearings cannot

14 take safely take place in person.

15            In order to authorize change of plea or sentencing hearings by remote means, however, the

16 CARES Act—as implemented by General Order 614—also requires district courts in individual cases to

17 “find, for specific reasons, that felony pleas or sentencings in those cases cannot be further delayed

18 without serious harm to the interests of justice.” General Order 614 also requires that the defendant

19 consent to remote proceedings. Finally, the remote proceeding must be conducted by videoconference

20 unless “videoconferencing is not reasonably available.” In such cases, district courts may conduct
21 hearings by teleconference.

22          The parties stipulate that each of the requirements of the CARES Act and General Order 614

23 have been satisfied in this case. They request that the court enter an order making the specific findings

24 required by the CARES Act and General Order 614. Specifically, for the reasons further set forth

25 below, the parties agree that:

26          1)      The change of plea hearing in this case cannot be further delayed without serious harm to

27 the interest of justice, given the public health restrictions on physical contact and court closures existing

28 in the Eastern District of California and the length of time that this case has been pending, particularly

      STIPULATION REGARDING HEARING                       2
30
           Case 1:17-cr-00140-NONE-SKO Document 87 Filed 05/08/20 Page 3 of 5


 1 since there are dozens of victims and witnesses spread throughout the United States who have been

 2 inconvenienced by the number of times that hearings and trial dates have been postponed in the past;

 3          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

 4 by videoconference and counsel joins in that waiver; and

 5          3)     The government joins in the request to proceed by videoconference.

 6                                                STIPULATION

 7          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 8 through defendant’s counsel of record, stipulate as follows:

 9          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

10 to exist in California on March 4, 2020.

11          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

12 National Emergency in response to the COVID-19 pandemic.

13          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

14 other public health authorities have suggested the public avoid social gatherings in groups of more than

15 10 people and practice physical distancing (within about six feet) between individuals to potentially

16 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

17 and no vaccine currently exists.

18          4.      These social distancing guidelines – which are essential to combatting the virus – are

19 generally not compatible with holding in-person court hearings.

20          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

21 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

22 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

23 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

24 commence before May 1, 2020.

25          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

26 in the Eastern District of California to the public. It further authorized assigned district court judges to
27 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

28 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

       STIPULATION REGARDING HEARING                      3
30
           Case 1:17-cr-00140-NONE-SKO Document 87 Filed 05/08/20 Page 4 of 5


 1 pandemic.

 2          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

 3 emergency in this District under 18 U.S.C. § 3174(d), based on the District’s “critically low resources

 4 across its heavy caseload.” The report accompanying the Judicial Council’s declaration analyzed the

 5 public safety dangers associated with the COVID-19 pandemic and examined both the District’s

 6 caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in weighted filings)

 7 and its shortage of judicial resources (the District is currently authorized only six district judges; two of

 8 those positions are currently vacant and without nominations, although one position has an intended

 9 nominee). The report further explained that a backlog of cases exists that “can only start to be
10 alleviated” when the CDC lifts its guidance regarding gatherings of individuals.

11          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

12 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

13          9.      Given these facts, it is essential that judges in this district resolve as many matters as

14 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

15 hearings now, this district will be in a better position to work through the backlog of criminal and civil

16 matters once in-person hearings resume.

17          10.     The plea hearing in this case accordingly cannot be further delayed without serious harm

18 to the interests of justice. If the court were to delay this hearing until it can be held in-person, it would

19 only add to the enormous backlog of criminal and civil matters facing this court, and every judge in this

20 district, when normal operations resume.
21          11.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

22 teleconference. Counsel joins in this consent.

23          12.     The change of plea hearing in this case cannot be further delayed without serious harm to

24 the interests of justice, given the public health restrictions on physical contact and court closures existing

25 in the Eastern District of California and the length of time that this case has been pending, particularly

26 since there are dozens of victims and witnesses spread throughout the United States who have been
27 inconvenienced by the number of times that hearings and trial dates have been postponed in the past.

28          ///

       STIPULATION REGARDING HEARING                       4
30
         Case 1:17-cr-00140-NONE-SKO Document 87 Filed 05/08/20 Page 5 of 5


 1                 IT IS SO STIPULATED.

 2
     Dated: May 7, 2020                                      MCGREGOR W. SCOTT
 3                                                           United States Attorney
 4
                                                             /s/ David L. Gappa
 5                                                           David L. Gappa
                                                             Assistant United States Attorney
 6

 7
     Dated: May 7, 2020                                      /s/ Virna Santos
 8                                                           Virna Santos
 9                                                           Counsel for Defendant
                                                             JACOB BLANCO
10

11
                                              FINDINGS AND ORDER
12
           1.      The Court adopts the findings above.
13
           2.      Further, the Court specifically finds that:
14
                   a)      The change of plea hearing in this case cannot be further delayed without serious
15
           harm to the interest of justice;
16
                   b)      The defendant has waived [his/her] physical presence at the hearing and consents
17
           to remote hearing by videoconference.
18
           Therefore, based on the findings above, and under the court’s authority under § 15002(b) of the
19
           CARES Act and General Order 614, the change of plea hearing in this case will be conducted by
20
           videoconference on May 15, 2020 at 10:00 a.m.
21
     IT IS SO ORDERED.
22
       Dated:     May 7, 2020
23                                                     UNITED STATES DISTRICT JUDGE
24

25

26
27

28

      STIPULATION REGARDING HEARING                      5
30
